



Exhibit 10.72
AMENDMENT NUMBER TWO
TO
THE ALICO OVERSEAS PENSION PLAN
THE ALICO OVERSEAS PENSION PLAN (the "Plan") is hereby amended, effective as of
November 1, 2011, as follows:
 
1
Section 2.01 of the Plan is hereby amended by adding the following sentence to
the end of such section:

"Effective November, 1, 2011, participation in the Plan is closed to any
Employee who was not already a Participant as of October 31, 2011."
 
2
Section 2.04 of the Plan is hereby amended by adding the phrase "and if the Plan
Administrator approves such continued participation" at the end of the first
sentence and adding the phrase 'If the Plan Administrator approves such
continued participation," at the beginning of the second sentence.

 
3
Section 2.05 of the Plan is hereby amended by adding the following sentence to
the end of such section:

"The Participant shall be responsible for notifying the Plan Administrator of
any benefits that are offset under Section 5.01(b) of the Plan and any
information needed to calculate his benefits under Section 5.01(c) of the Plan.
In addition, the Participant is responsible for keeping the Plan Administrator
notified of his address."
 
4
Section 3.01 of the Plan is hereby amended by replacing the phrase "(except such
Employee's first six months of service)" with "(except such Employee's first six
months of service as measured from the first day of the month in which the
Employee was hired)."

 
5
Section 4.04 of the Plan is hereby amended to read as follows:

"If any former Participant is reemployed after incurring a break in Continuous
Service, he shall, subject to the approval of the Plan Administrator, again
become a Participant for purposes of the Plan as of the date he completes a year
of Continuous Service. Where the Plan Administrator approves his continued
participation and his prior Credited Service and Continuous Service are restored
pursuant to Section 4.03, he shall become a Participant retroactively to his
date of rehire. Otherwise, where the Plan Administrator approves his continued
participation, his participation shall be retroactive to the first day of the
month in which the Participant has completed six months of service with the
Company or a Participating Company following such reemployment".
 
6
Section 5.01(d)(ii) of the Plan is hereby amended by adding the phrase ", as
determined by the Plan Administrator," after the words "equivalent actuarial
value".

 
7
Section 5.06 is hereby amended by adding the phrase "with the approval of the
Plan Administrator" after the words "re-enters the Plan" in the fourth sentence
and by adding the following paragraph to the end of such section:

"In the event a Participant with an early retirement allowance or a vested
retirement allowance fails to elect to have his benefit commence by his Normal
Retirement Date, a late retirement factor, as determined by the Plan
Administrator, will be applied to his early retirement allowance or vested
retirement allowance computed under Section 5.01, and Section 5.02 or 5.04,
whichever is applicable, at the time of commencement. In the event the spouse of
a terminated Participant fails to elect to have the death benefit under
Section 5.05(c) commence by the date that would have been the Participant's
Normal Retirement Date, a late retirement factor, as determined by the Plan
Administrator, shall be applied to the spouse's death benefit computed under
Section 5.05(c)."
 
8
Section 5.08 of the Plan is hereby amended by adding the phrase "(if
applicable)" after the words "prior and subsequent" in the first sentence.

 
9
Section 8.03 of the Plan is hereby amended by adding the following sentence to
the end of such section:

"Wherever the term "equivalent actuarial value", "actuarial equivalent" or a
term with a similar meaning is used throughout the Plan and specific actuarial
assumptions are not included, the actuarial factors to be used shall be
determined by the Plan Administrator."


1

--------------------------------------------------------------------------------





 
 
 
 
 
METLIFE GLOBAL, INC.
 
 
 
 
By:
 
/s/ Mark J. Davis
 
 
 
Mark J. Davis
 
 
 
Plan Administrator
 

 
 
 
 
 
 
 
Date:
 
12/13/2011
 

 
 
 
 
 
 
 
Witness:
 
/s/ Francesca Pulis
 





2